NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
PRELIMINARY AMENDMENT
The Preliminary Amendment submitted on 09 July 2021 and 01 July 2021 containing amendments to the claims is acknowledged.
 This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 09 July 2021.
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
  INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on July 01, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
The Japanese Office Action search report dated February 25, 2020 in Japanese Patent Application No. 2020-047705 and 2020-047704 are based on a related JP application and the references cited therein have been considered. 
The related U.S. Patent application listed (list 1–12) are general background reference covering an image processing apparatus that has near field communication unit and operation unit and they are further provided an explanation of relevance in detail the Parent Application of the instant case.  
  DRAWINGS
The drawing(s) filed on March 11, 2021 are accepted by the Examiner.
   STATUS OF CLAIMS
Claims 1–16 cancelled.
Claims 17–28 are pending in this application. 
  EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
*** IMAGE FORMING APPARATUS HAVING AN OPERATION PORTION WITH A NEAR FIELD COMMUNICATION PORTION, A TOUCH PANEL, AND AN INPUT KEY ***
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“near field communication portion configured to communicate” in claim 17.
“touch panel configured to receive an instruction from a user” in claim 17.
“storage portion that stores the sheet” in claim 25.
“image reading portion […] configured to read an image” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 17: ‘a near field communication portion configured to communicate’ corresponds to Fig. 2 element 3. The NFC 3 communicates with an object to be detected, such as a mobile device, which is brought close to a 
(b)      Claim(s) 17: ‘a touch panel configured to receive an instruction from a user’ corresponds to Fig. 1 element 1. The touch panel 1 receives the operation from the user, Applicant Spec, ¶ [0029].
(c)	Claim(s) 25: ‘a storage portion that stores the sheet’ Fig. 1 – element 102. In an image forming operation by the image forming apparatus 100, an image is firstly stored in the apparatus by the image reading apparatus 201 or an unillustrated image input device, such as a personal computer, connected to the apparatus main body. Next, a sheet on which an image is to be recorded is fed, one by one, from a sheet cassette 102 provided below the apparatus. The stored image is transferred onto the sheet by an image forming portion in the apparatus, and the sheet is outputted onto a sheet discharge tray 103, Applicant Spec, ¶ [0027].
(d)	Claim(s) 26: ‘an image reading portion … configured to read’ Fig. 1 – element 201. An image reading apparatus 201 that is mounted above the image forming apparatus main body 101 to read an image of a sheet, such as an original, which is to be read, Applicant Spec, ¶ [0026].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant 
   ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an image forming apparatus e.g. facsimile, has operation portion for tilting with respect to image forming apparatus main body, where operation portion is arranged at front side of apparatus in front-rear direction of main body.
Claims 17–28 are allowed. Claim 17 is independent claim. Claims 18–28 depend on claim 17.
Claim 17 is allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests the feature of claim 17. 
Claim 17 recites several features as shown in the excerpt below:
“a near field communication portion configured to communicate with a mobile device by near field communication; 

a cover portion configured to cover the near field communication portion, the cover portion being provided with a mark as a target over which the mobile device is to be held to communicate by the near field communication, the mark (i) being positioned below a centerline (a) which is in parallel to a width direction that is perpendicular to a vertical direction and the front-rear direction and (b) which passes through a center of the touch panel, and (ii) being positioned between a bottom edge of the operation portion and a bottom edge of the touch panel in the vertical direction when the operation portion is viewed in a direction perpendicular to a plane of the touch panel, 
wherein a face of the cover portion where the mark is provided crosses a horizontal plane regardless of a tilting angle of the operation portion” along with all other limitations as required by independent claim 17.
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Funakawa (2016/0211888), Tsujimoto (2014/0253949) and Ido et al. (2018/0234563), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claim 17 is allowable over the prior art of record. It follows that claims 18–28 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
  ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Funakawa (2016/0211888)
Describes image processing apparatus has an operation panel (300) attached to a main unit of the image processing apparatus so as to be variable in position relative to the main unit of the apparatus. The near field communication portion is arranged in the operation panel and configured to carry out near field communication with the terminal by receiving radio waves transmitted from the terminal (400). The hardware processor is configured to change a communication distance in near field communication with the terminal through the near field communication portion.
Tsujimoto (2014/0253949)
Describes apparatus i.e. multi-function peripheral (MFP) (10), has an input receiver for receiving an input. A controller executes a processing related to the input. The controller executes an approach detection processing in which the controller detects an approach of a mobile terminal (U) e.g. smartphone, to a communicating device i.e. near field communication (NFC) board (70). The controller executes a disabling processing in which the controller disables a portion of the receiver in response to detection of the approach of the mobile terminal in the approach detection processing.
IDO et al. (2018/0234563)
Describes apparatus has a short-range wireless communication unit that performs wireless communication with a mobile terminal that is in proximity. An operating portion receives operational instructions from a user. An operation panel (3) 

Describes image forming apparatus includes a panel portion connected with a control portion of an apparatus body and being capable of executing at least one of functions of displaying information obtained from the control portion and of inputting information to the control portion, and an antenna capable of transmitting/receiving radio waves to/from a mobile terminal brought close to the antenna. The NFC substrate can make communication between the mobile terminal brought close to the antenna and the control portion by a near field communication system. The antenna is provided under and in a vicinity of the panel portion in a front view of the panel portion.

Table 1
 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672